Name: Decision No 3/80 of the EEC-Sweden Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to take account of the accession of the Hellenic Republic to the Community
 Type: Decision
 Subject Matter: European construction;  Europe;  international trade;  tariff policy
 Date Published: 1980-12-31

 Avis juridique important|21980D1231(05)Decision No 3/80 of the EEC-Sweden Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to take account of the accession of the Hellenic Republic to the Community Official Journal L 385 , 31/12/1980 P. 0014 - 0015JOINT COMMITTEE DECISION No 3/80 amending Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation to take account of the accession of the Hellenic Republic to the Community THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden, signed in Brussels on 22 July 1972, Having regard to the Protocol which was annexed to the aforesaid Agreement following the accession of the Hellenic Republic to the Community, and in particular Article 11 thereof, Having regard to the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community on the one hand and the Kingdom of Sweden on the other hand, signed in Brussels on 22 July 1972, Having regard to the Additional Protocol which was annexed to this latter Agreement following the accession of the Hellenic Republic to the Community, and in particular Article 9 thereof, Whereas Protocol 3, concerning the definition of the concept of "originating products" and methods of administrative cooperation, needs amending consequent upon the accession of Greece to the European Communities in respect of both technical amendments and transitional arrangements to correctly implement the trade regime contained in the protocols consequent on the accession of the Hellenic Republic to the Community; Whereas the transitional arrangements should ensure the correct implementation of this trade regime between the Community as constituted before the accession of Greece (hereinafter referred to as "Community of Nine") and the Hellenic Republic on the one hand and the Kingdom of Sweden on the other hand, HAS DECIDED AS FOLLOWS: Article 1 Article 2 &lt;PIC FILE="T0018796"&gt;1. Article 23 (1) shall be amended by the addition of a new subparagraph as follows: "However, by way of exception from this last provision concerning "originating products", drawback of customs duty or benefit from an exemption from customs duty of whatever kind shall not be afforded to any originating products covered by the ECSC-Sweden Agreement and coming from Greece, whether these products are used in the manufacturing of products in the Community of Nine or in Sweden, for which a movement certificate EUR.1 is issued in or for which a form EUR.2 is completed in the Community of Nine or in Sweden, or the products are re-exported in the same state from these territories with a movement certificate EUR.1 issued in or a form EUR.2 completed in the Community of Nine or in Sweden." 2. Article 25 shall be amended by the addition of a paragraph 5 as follows: "5. Where by virtue of Article 3 of the Additional Protocol to the ECSC-Sweden Agreement, a different tariff treatment is reserved for imports into Sweden from Greece or the Community of Nine, the special treatment reserved for Greece shall apply to all products originating in the Community accompanied by a movement certificate EUR.1 issued in or a form EUR.2 completed in Greece." 3. Explanatory note 8 of Annex I shall be amended by the insertion of the following after the first subparagraph; "For the purposes of Article 23 (1) the expression used in the second subparagraph "exemption of customs duty of whatever kind" shall also mean in the case of goods re-exported in the same state the application of the regimes applicable to free ports, customs warehouses or transit through Sweden or the Community en route for another destination and any other regime where customs duty is only charged if the goods are retained for home use." Article 3 This Decision shall enter into force on 1 January 1981. Article 2 shall apply until 31 December 1985. For the Joint Committee The Chairman